DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/17/2020 has been entered.

Response to Amendment / Arguments 
Regarding claims rejected under 35 USC 103:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 10,025,941 B1) in view of Gaeta (US 10,002,639 B1).

Regarding claim 1, Griffin discloses: A system comprising: one or more computing devices, wherein the one or more computing devices comprises: 
memory to store instructions;  and 
processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: 
Refer to at least FIG. 1 of Griffin with respect to its TSP system, content owner system, and content accessor system. 
receive an audio file, a video, or an image;  
Refer to at least Col. 2, Ll. 50-56 and Col. 10, Ll. 11-18 of Griffin with respect to the content owner uploading a file. 
Refer to at least Col. 2, Ll. 56-60 and Col. 6, Ll. 13-15 of Griffin with respect to a variety of file types.
identify [information to be redacted] in the audio file, the video, or the image, wherein the identification of the [information to be redacted];  
Refer to at least Col. 5, Ll. 51-Col. 6, Ll. 15 and Col. 10, Ll. 25-52 of Griffin with respect to selecting content data elements for redacting via tokenization. 
Further refer to at least Col. 7, Ll. 20-28 of Griffin with respect to a tokenization manifest which may be associated with the redaction. The manifest may be pre-programmed. 
perform tokenization of a first portion and a second portion of the [information to be redacted] by replacing the first portion of the [information to be redacted] with a first token and replacing the second portion with a second token, wherein first and second tokens comprise non-sensitive information;  
generate a tokenized audio file, a tokenized video, or a tokenized image based on the first and second tokens;  
Refer to at least the Col. 1, Ll. 40-59 and Col. 11, Ll. 19-Col. 12, Ll. 41 of Griffin with respect to tokenizing the selected data elements of the file according to the manifest to form a redacted file. Each data element may be associated with respective tokenization and access control information. 
determine whether (i) a user is requesting access to the audio file, the video, or the image or (ii) the audio file, the video, or the image is being provided to the user;  
determine an access level of the user;  and 
Refer to at least Col. 12, Ll. 55-Col. 13, Ll. 38 of Griffin with respect to the content accessor obtaining the tokenized file and requesting access to each tokenized data element; the content accessor providing authentication information.
(i) in response to the determination that the access level of the user meets a predefined access threshold level, provide the first token and the second portion of the [information  in the tokenized audio file, the tokenized video, or the tokenized image such that the first portion of the [information to be redacted] is tokenized by the first token and the second portion of the [information to be redacted] is revealed to the user and 
 (ii) in response to the determination that the access level of the user exceeds the predefined access threshold level, provide the first and second portions of the [information to be redacted] in the tokenized audio file, the tokenized video, or the tokenized image such that the first and second portions of the [information to be redacted] are revealed to the user;
Refer to at least Col. 13, Ll. 39-Col. 14, Ll. 26, Col. 9, Ll. 9-47, and Col. 8, Ll. 48-Col. 9, Ll. 8 of Griffin with respect to the authentication information of the content accessor being checked against access control information of the respective tokenized data elements, wherein the accessor is allowed to obtain detokenized data elements to which they have access. 
wherein the first token includes a first token identifier indicating that the first portion is disclosable only if the user exceeds the predefined access threshold level, and 
wherein the second token includes a second token identifier indicating that the second portion is disclosable only if the user meets or exceeds the predefined access threshold level.
Refer to at least Col. 3, Ll. 24-43, Col. 4, Ll. 50-53, Col. 6, Ll. 36-38, and Col. 11, Ll. 2-12 of Griffin with respect to embedding access information into the respective tokenized data elements. 
Although Griffin discloses tokenization based on selection and/or a manifest, Griffin does not specify: identify likely personally identifiable information (PII) in the audio file, the video, or the image, wherein the identification of the likely PII is performed by a machine learning model or a classification model; likely PII. However, Griffin in view of Gaeta discloses: identify likely personally identifiable information (PII) in the audio file, the video, or the image, wherein the identification of the likely PII is performed by a machine learning model or a classification model; likely PII.
Refer to at least the abstract, Col. 2, Ll. 26-35, and Col. 4, Ll. 13-23 of Gaeta with respect to identifying potential confidential information for redaction via machine learning. 
The teachings of both Griffin and Gaeta concern data privacy and redaction, and are considered to be within the same field of endeavor. Accordingly, they are considered to be combinable. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Griffin to further include automatically identifying certain potentially confidential data elements for redaction for at least the purpose of implementing automation to reduce a content owner’s workload in performing redaction (i.e., the content owner would not have to individually flag every single selectable data element). 

Regarding claim 2, Griffin-Gaeta discloses: The system of claim 1, wherein the processing circuitry is further caused to store the likely PII in one or more secure databases or one or more secure storage devices.
Refer to at least FIG. 1 of Griffin with respect to the tokens database; further see at least Col. 9, Ll. 9-27 of Griffin.

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning the file and detokenized access).

Regarding claim 5, Griffin-Gaeta discloses: The system of claim 1, wherein the token identifier further includes one or more of the following information: type of PII, what portion of the PII the token is concealing, and mapping information back to the respective portion of the PII.
Refer to at least Col. 4, Ll. 50-53 of Griffin with respect to the tokenized data element having information linking to the original content.

Regarding claim 6, Griffin-Gaeta discloses: The system of claim 1, wherein the non-sensitive information is one or more of the following: (i) a plurality of random numbers, (ii) static noise, (iii) white noise, (iv) silence, (v) an image mask, (vi) a blurred image, (vii) a single-color image, and (viii) a voice-over.
Refer to at least Col. 5, Ll. 56-58 of Griffin with respect to, e.g., random text, blurring out, blacking out, and so forth as part of application tokenization schemes. 

Regarding claim 7, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning information to be redacted).

Regarding claim 8, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to access / authentication levels of accessors).

Regarding claim 9, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to access control and detokenization).

Regarding claim 10, Griffin-Gaeta discloses: The system of claim 1, wherein an entire, untokenized version of the audio file, the video, or the image is accessible to the user having a highest security access level.
Refer to at least Col. 13, Ll. 61-63 of Griffin with respect to provision of the fully detokenized file to an accessor. As per the citations in claim 1 above, an accessor can 

Regarding claim 11, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations to Gaeta and the obviousness rationale).

Regarding claim 12, Griffin-Gaeta discloses: The system of claim 1, wherein the sample PII and/or the sample PII formatting comprises: (i) a credit card number, (ii) a debit card number, (iii) an account number, (iv) a social security number, (v) a birthdate, (vi) an address, (vii) a phone number, (viii) a pin number, (ix) a customer face, (x) an account balance, (xi) one or more transaction amounts, (xii) a paper check, (xiii) a vehicle license plate number, and (xiv) a license number; and 
Refer to at least FIG. 4A-C of Griffin; Col. 2, Ll. 26-35 of Gaeta with respect to exemplary forms of confidential information which may be redacted. 
further comprises any object, shape, number, and/or action indicative of PII including one or more of the following: (i) a square shape associated with a card, (ii) a trapezoidal shape associated with a card when viewed at an angle, (iii) a series of numbers having a predefined length, (iv) a shape associated with an automated teller machine (ATM), (v) a shape of a key pad of the ATM, (vii) a shape of a license plate, and (viii) a general shape of a face of a person.
Refer to at least Col. 2, Ll. 63-67 and FIG. 5 of Griffin with respect to redacting people’s faces in images. 
This claim would have been obvious because the substitution of one known element for another (i.e., the specific confidential information to be redacted) would have yielded predictable results to one of ordinary skill in the art before the filing date of the invention (the cited portions 

Regarding independent claim 16, it is substantially similar to claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Regarding claims 17-18, they are substantially similar to claims 6-7 above, and are therefore likewise rejected.

Regarding independent claim 19, it is substantially similar to claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations and obviousness rationale).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin-Gaeta as applied to claims 1-3, 5-12, and 16-19 above, and further in view of Official Notice.

Regarding claim 13, Griffin-Gaeta discloses machine learning generally, but does not specify: wherein the classification model is a logistic regression model, a decision tree model, a random forest model, or a Bayes model. However, the examiner hereby takes official notice that such implementations were known in the art before the filing date of Applicant’s invention, and that one of ordinary skill in the art would have been motivated to modify the teachings of Griffin-Gaeta to include such because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

wherein the classification model is based on a convolutional neural network (CNN) algorithm, a recurrent neural network (RNN) algorithm, or a hierarchical attention network (HAN) algorithm. However, the examiner hereby takes official notice that such implementations were known in the art before the filing date of Applicant’s invention, and that one of ordinary skill in the art would have been motivated to modify the teachings of Griffin-Gaeta to include such because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin-Gaeta as applied to claims 1-3, 5-12, and 16-19 above, and further in view of Carter (US 9,767,585 B1).

Regarding claim 15, Griffin-Gaeta does not fully disclose all aspects of: wherein the processing circuitry of the one or more computing devices is further caused to: perform optical character recognition (OCR) on the likely PII; determine actual PII in the likely PH based on the performed OCR; and perform tokenization on the actual PII. However, Griffin-Gaeta in view of Carter discloses: wherein the processing circuitry of the one or more computing devices is further caused to: perform optical character recognition (OCR) on the likely PII; determine actual PII in the likely PH based on the performed OCR; and perform tokenization on the actual PII.
Refer to at least Col. 6, Ll. 24-31 of Carter with respect to OCR for detecting confidential information in scanned documents. 
The teachings of Griffin-Gaeta and Carter concern protecting sensitive information, and are considered to be within the same field of endeavor.
.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751.  The examiner can normally be reached on 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432